Detailed Action
1. 	This office action is in response to the communicated dated 17 December 2020 concerning application number 16/349,706 effectively filed on 13 June 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims 
3. 	Claims 1-8 are pending, of which claim 1 has been currently amended; and claims 1-8 are under consideration for patentability. 	

Response to Arguments
4. 	Applicant's arguments dated 17 December 2020 have been fully considered but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims. 
	The Examiner has addressed Applicant’s amendments to claim 1 within the updated text below. 

Claim Rejections - 35 USC § 103
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kinser et al. (US 2018/0103848 A1) in view of Sharma et al. (US 2013/0197373 A1).
Regarding claim 1, Kinser teaches a deep brain stimulation apparatus based on surface-enhanced Raman spectroscopy ([0040, 0044]), the deep brain stimulation apparatus comprising: 
a stimulator configured to apply electrical stimulation to a brain (electrodes for deep brain stimulation [0041]);
 a light source configured to emit light to the brain (laser source 32 provides light to brain [0041]); 
plasmonic nano-particles (probe contains nanoparticles made from gold or silver which are considered plasmonic [0007, 0036]) configured to allow surface-enhanced Raman scattering (SERS) by contacting a neurotransmitter when the brain secretes the neurotransmitter as a result of the electrical stimulation (nanoparticles have contact with chemicals  which enhances SERS and Raman signal / detectability [0007, 0036]. Furthermore, the neurotransmitter releases chemical information that is obtained from electrical stimulation and SERS monitors the chemical activity [0042, 0046]); 
a photodetector configured to, when the light incident from the light source is scattered by the neurotransmitter in contact with the plasmonic nano-particles, detect scattered light through an optical fiber (the probe issues the scattered light or SERS 
wherein the plasmonic nano-particles are bonded to a surface of the optical fiber and inserted into a body together with the optical fiber ([0036]). 
Kinser does not explicitly teach a signal processing analyzer inserted into a body and configured to convert a light signal from the photodetector into an electric signal; and
 a controller configured to receive an analysis signal of the signal processing analyzer to control the stimulator.
The prior art by Sharma is analogous to Kinser, as they both teach medical devices for sensing changes or electrical activity of tissue ([abstract]). 
Sharma teaches a signal processing analyzer being inserted into a body and configured to convert a light signal from the photodetector into an electric signal (the detection circuitry 40 is implanted and further comprises the detection circuitry 52 which converts light from the photodetector to an electrical signal [0059, 0064, FIG. 3, claim 24]); and 
a controller configured to receive an analysis signal of the signal processing analyzer to control the stimulator (excitation and detection circuit 40 outputs to and receives controlling signals from microprocessor 724 to control the electrical signals [0092, 0095, 0097]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Kinser’s detector to be configured to be inserted into a body and to convert light into an electric signal, as 
Regarding claim 2, Kinser teaches wherein the plasmonic nano-particles comprise silver ([0036]). 
Regarding claim 3, Kinser teaches wherein the photodetector is inserted into the body (photodetector is integral with the implantable probe [0041, 0051]). 
Regarding claim 4, Kinser teaches wherein the signal processing analyzer is further configured to analyze a surface-enhanced Raman spectroscopic spectrum of the scattered light (spectrum of scattered light [007, 0051]).
Regarding claim 5, Kinser teaches wherein the controller is inserted into the body (probe contains an integrated circuit [0041]). 
Regarding claim 6, Kinser teaches wherein the controller comprises a wireless communicator and a wireless charger (the controller within the probe has an antenna for wireless communication and the controller also has an external power supply 44 that is worn by the patient [0041, FIG. 5]).
Regarding claim 8, Kinser teaches wherein a surface of the optical fiber is modified to have a hydrophilic property ([0037, 0050]).

7. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kinser et al. in view of Sharma et al., further in view of Chiao et al. (US 2009/0157141 A1).
Regarding claim 7, Kinser in view of Sharma suggests the deep brain stimulation apparatus of claim 1. Kinser and Sharma do not explicitly teach wherein the controller is 
The prior art by Chiao is analogous to Kinser, as they both teach deep brain stimulation ([0051]). 
Chiao teaches wherein the controller is further configured to control the stimulator when the analysis signal of the signal processing analyzer satisfies a preset condition (Applicant explains a preset condition as a “threshold level” where a patient’s symptoms occur and stimulation is activated to control the symptoms [0088-0089]. Chiao teaches a feedback loop for a patient’s symptoms such as pain of the brain. The pain level reaches a threshold causing stimulation to be activated for pain relief [0066, 0068]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the deep brain stimulator suggested by Kinser in view of Sharma to be able to control stimulation during a preset condition, as taught by Chiao. The benefit of this modification will allow for controlling a patient’s symptoms relating to pain.

Statement on Communication via Internet
 8. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
9. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/ANKIT D TEJANI/Primary Examiner, Art Unit 3792